DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-15 are drawn to a method (process).
Claims 16-17 are drawn to an apparatus (machine).
Claims 18-20 are drawn to a system (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 18 as exemplary:

Claim 18.	A system comprising:
a haptic device;
a game engine;
an interaction script;
a haptic engine;
one or more processors;
one or more memory modules; and
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the interaction script to:
receive first data from the game engine, the first data associated with a virtual interaction between a virtual hand and a virtual object in a virtual world;
determine if the virtual object is interactable based on the first data (mental process: a person, in their mind, can determine if an object is interactable by visually observing if it is shown on a display and whether it can be highlighted/selected);
determine if the virtual hand is touching the virtual object in the virtual world based on the first data (mental process: a person, in their mind, can determine if a virtual hand is touching a virtual object by observing the interaction on a display); and
when it is determined that the virtual object is interactable and the virtual hand is touching the virtual object, output second data describing a relationship between the virtual hand and the virtual object based on the first data.

Under broadest reasonable interpretation, independent claims 1, 16, and 18 cover the performance of a mental process, aside from the reference to a generic computing or electronic components (e.g. a haptic device, a game engine, an interaction script, a haptic engine, one or more processors, one or more memory modules).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1, 16, and 18 recite the additional elements of a haptic device, a game engine, an interaction script, a haptic engine, one or more processors, one or more memory modules, receiving first data from the game engine, and outputting second data describing a relationship. These components are recited at a high level of generality (i.e. as generic devices performing generic computer functions like receiving and outputting data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. receiving and outputting). Additionally, receiving first data from a game engine and outputting second data describing a relationship are insignificant extra solution activity and do not add any meaningful limitation to the abstract idea. In other words, the claims invoke the haptic device, game engine, interaction script, haptic engine, one or more processors, and one or more memory modules merely as tools to execute the abstract idea. Thus, the abstract idea is not integrated into a practical application.

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claims 1, 16, and 18 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the haptic device, game engine, interaction script,  haptic engine, one or more processors, one or more memory modules, receiving first data from the game engine, and outputting second data describing a relationship are recited at a high level of generality (i.e. as generic devices performing generic functions like receiving and outputting data) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer. The additional elements of the haptic device, game engine, interaction script, haptic engine, one or more processors, one or more memory modules, receiving first data from the game engine, and outputting second data describing a relationship have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
process[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: process[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-15, 17, 19, and 20 inherit the same abstract idea as claims 1, 16, and 18.
Claims 2-15, 17, 19, and 20 recite similar additional determining, outputting, and various data/relationship limitations that, under their BRI, fall within the mental process grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carter et al. (US 10,268,275 B2), Johnston et al. (US 10,429,923 B1), Kuchenbecker et al. (US 10,509,468 B2), Verizzo et al. (US 10,049,493 B1), Schwarz et al. (US 2018/0173300 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/13/2022